Citation Nr: 0734632	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-21 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right ankle disorder. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral heel spurs. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
December 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In August 2007, the veteran and his spouse appeared before 
the undersigned Veterans Law Judge and gave testimony in 
support of his claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

There is evidence that the veteran may have applied for and 
be in receipt of disability benefits through the Social 
Security Administration (SSA).  Specifically, there is in the 
record an April 2000 letter from a private clinician to the 
SSA office opining that the veteran is permanently and 
totally disabled.  A decision from the SSA denying or 
granting the veteran these benefits, to include the records 
that it considered in making the decision, is not of record.  
The duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA, or Social Security records.  See 38 C.F.R. § 
3.159(c)(2) (2007); See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Therefore, the RO must obtain all available records relating 
to a claim for Social Security disability benefits.  

Additionally, during his hearing before the Board in August 
2007, the veteran reported that he received treatment from 
several private examiners for his disorders beginning in 1994 
or 1995.  In 1999, he also reported receiving treatment from 
William E. Williams, M.D.  Private records in the file are 
dated from 2000.  Having been put on notice of the existence 
of potentially relevant medical evidence, VA must assist the 
veteran in obtaining that evidence.  Therefore the RO/AMC 
should request that the veteran provide sufficient 
identifying information and authorization for that evidence 
and should then seek to obtain those records on his behalf.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all records related to 
the veteran's claim for Social Security 
benefits, including all medical records 
and copies of all decisions or 
adjudications.

2.  Make arrangements to obtain the 
veteran's treatment records for his 
knees, right ankle, and heels, dated 
since December 1992, from the following:  
William E. Williams, III (Gulf Coast 
Physician Partners); Fairfield Family 
Physicians (now Sacred Heart Hospital); 
Dr. Keifer in Pensacola, Florida; and R. 
Lane Bellard, M.D.

3.  Following completion of the above, 
review the claims folder and determine 
whether the veteran's claims may be 
granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, return the case to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

